If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
              revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                         COURT OF APPEALS


HOLY TRINITY ROMANIAN ORTHODOX                                 UNPUBLISHED
MONASTERY and ADRIAN M. LUPU-LEICA,                            March 19, 2019

           Plaintiffs-Appellees,

v                                                              No. 342844
                                                               Washtenaw Circuit Court
ROMANIAN ORTHODOX EPISCOPATE OF                                LC No. 17-000876-CB
AMERICA,

           Defendant-Appellant.


ROMANIAN ORTHODOX EPISCOPATE OF
AMERICA,

           Plaintiff-Appellant,

and

WILLIAM G. POPP, also known as NATHANIAL
POPP, and BISHOP OF THE ROMANIAN
ORTHODOX EPISCOPATE OF AMERICA,

           Plaintiffs,

v                                                              No. 342846
                                                               Washtenaw Circuit Court
HOLY ASCENSION ORTHODOX CHRISTIAN                              LC No. 17-000904-CB
MONASTERY, HOLY TRINITY ROMANIAN
ORTHODOX MONASTERY, ADRIAN LUPU-
LEICA, DORIAN CONTY, SEBASTIAN
STEFAN DUMITRASCU, and IOAN IRINEU
DUVLEA,

           Defendants-Appellees.




                                           -1-
Before: SAWYER, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

       In this consolidated appeal, the Romanian Orthodox Episcopate of America (ROEA), a
diocese of the Orthodox Church in America, appeals as of right the trial court’s order granting
appellees Holy Trinity Romanian Orthodox Monastery and Adrian Leica’s motion for
declaratory judgment and quiet title. We reverse and remand.

        The ROEA created the Holy Ascension Romanian Orthodox Christian Monastery, a
Michigan nonprofit corporation during 2001. The ROEA’s Archbishop Nathanial Popp invited
then Bishop Ioan Duvlea and the Reverend Father Sebastian Dumitrascu from Romania to come
to America to serve the Romanian immigrant community. Duvlea served as the monastery’s
abbot. During 2011, Leica conveyed two parcels of real property located at 15143 Sheridan Rd.,
Clinton, Michigan, in Washtenaw County to the monastery. Later, the ROEA and the Orthodox
Church in America investigated allegations of misconduct by Duvlea. During 2015, Duvlea,
Dumitrascu, and others on the board of trustees of Holy Ascension amended the monastery’s
articles of incorporation and bylaws. The ROEA prepared a memorandum regarding the
ROEA’s ownership interest in the real property located at 15143 Sheridan Rd. and recorded the
memorandum on November 8, 2016, in the Washtenaw County Register of Deeds.

        The ROEA and the Orthodox Church in America held a trial of Duvlea that resulted in
Duvlea’s suspension and demotion to the status of a lay monk. During July 2017, Duvlea,
Dumitrascu, and others on Holy Ascension’s board of trustees conveyed the real property located
at 15143 Sheridan Rd. by quitclaim deed to Holy Trinity, a Michigan nonprofit corporation they
created, and they dissolved Holy Ascension without the knowledge of the ROEA and the
Orthodox Church in America. On September 6, 2017, Holy Trinity and Leica sued the ROEA
for declaratory judgment and to quiet title to the disputed property. On September 12, the ROEA
and Popp sued Leica, Dorian Conty, Dumitrascu, Duvlea, Holy Trinity, and Holy Ascension for
declaratory judgment, quiet title, and slander of title. Holy Trinity and Leica moved for
declaratory judgment, and the trial court ruled in their favor. The ROEA now appeals.

        This case requires determination whether Holy Trinity, a monastic corporate entity
formed by a schismatic faction that left the ROEA, could claim ownership of the property that
the faction conveyed from Holy Ascension before dissolving it. The ROEA contends that Holy
Ascension owned but held in trust for the ROEA, a hierarchical church, the disputed property
pursuant to church documents governing the ecclesiastical structure, polity, rules, discipline, and
usage of the church with which Holy Ascension affiliated itself and to which it submitted. The
ROEA argues that the organization, structure, and administration of Holy Ascension by the
denomination determines the ownership and control of the disputed property in this case. It
asserts that the trial court erred by not applying the ecclesiastical abstention doctrine and that the
trial court should have deferred to the ROEA’s hierarchical authority and its decisions regarding
the ownership of the disputed property. We agree.

        We review “de novo a decision to grant or deny a declaratory judgment; however, the
trial court’s factual findings will not be overturned unless they are clearly erroneous.” Ter Beek
v Wyoming, 297 Mich. App. 446, 452; 823 NW2d 864 (2012). Findings of fact are clearly

                                                 -2-
erroneous where no evidentiary support exists or if this Court is left with a definite and firm
conviction that a mistake has been made. Trahey v Inkster, 311 Mich. App. 582, 593; 876 NW2d
582 (2015). A quiet title action is equitable in nature. Canjar v Cole, 283 Mich. App. 723, 727;
770 NW2d 449 (2009). We review de novo a trial court’s quiet title decision. Beach v Lima
Twp, 489 Mich. 99, 106; 802 NW2d 1 (2011). We also review de novo a trial court’s
interpretation of corporate bylaws. Slatterly v Malidol, 257 Mich. App. 242, 250-251; 668 NW2d
154 (2003).

        The United States Supreme Court, the Michigan Supreme Court, and this Court have
established principles for addressing property disputes like the one in this case. In Winkler by
Winkler v Marist Fathers of Detroit, Inc, 500 Mich. 327, 337 n 4; 901 NW2d 566 (2017), the
Michigan Supreme Court explained:

               The First Amendment provides, in part, that “Congress shall make no law
       respecting an establishment of religion, or prohibiting the free exercise thereof.”
       US Const, Am I. “These provisions apply to the states through the Fourteenth
       Amendment.” Smith v Calvary Christian Church, 462 Mich. 679, 684 n 4, 614
       NW2d 590 (2000). They do not, however, “dictate that a State must follow a
       particular method” when applying the ecclesiastical abstention doctrine to
       disputes brought in its civil courts, so long as the method does not require from
       those courts “consideration of doctrinal matters, whether the ritual and liturgy of
       worship or the tenets of faith.” Jones v Wolf, 443 U.S. 595, 602; 99 S. Ct. 3020; 61
L. Ed. 2d 775 (1979) (quotation marks and citation omitted).

               The Michigan Constitution also contains its own guarantee of religious
       freedom, see Const 1963, art 1, § 4, which “is at least as protective of religious
       liberty as the United States Constitution.” People v DeJonge (After Remand), 442
Mich. 266, 273 n 9; 501 NW2d 127 (1993).

The Michigan Supreme Court clarified further:

               The ecclesiastical abstention doctrine arises from the Religion Clauses of
       the First Amendment of the United States Constitution and reflects this Court’s
       longstanding recognition that it would be inconsistent with complete and
       untrammeled religious liberty for civil courts to enter into a consideration of
       church doctrine or church discipline, to inquire into the regularity of the
       proceedings of church tribunals having cognizance of such matters, or to
       determine whether a resolution was passed in accordance with the canon law of
       the church, except insofar as it may be necessary to do so, in determining whether
       or not it was the church that acted therein. Accordingly, we have consistently
       held that the court may not substitute its opinion in lieu of that of the authorized
       tribunals of the church in ecclesiastical matters, and that judicial interference in
       the purely ecclesiastical affairs of religious organizations is improper.

               The doctrine thus operates to ensure that, in adjudicating a particular case,
       a civil court does not infringe the religious freedoms and protections guaranteed
       under the First Amendment. It does not, however, purport to deprive civil courts

                                                -3-
       of the right . . . to exercise judicial power over any given class of cases. The
       doctrine, for instance, has frequently been invoked and applied in the adjudication
       of disputes over church property; it has not, however, been understood to
       categorically preclude a civil court from assuming jurisdiction over such disputes.
       Likewise, while the doctrine calls for deference to the decisions of the authorized
       tribunals of [a religious entity] in ecclesiastical matters, that deference simply
       requires civil courts to accept such decisions as final, and as binding on them, in
       their application to the case before them.

                                             * * *

       Whether a claim sounds in property, tort, or tax, for instance, is not dispositive.
       Nor is the fact that the claim is brought against a religious entity, or simply
       appears to be the sort that likely involves its ecclesiastical policies. What matters
       instead is whether the actual adjudication of a particular legal claim would require
       the resolution of ecclesiastical questions; if so, the court must abstain from
       resolving those questions itself, defer to the religious entity’s resolution of such
       questions, and adjudicate the claim accordingly. The doctrine, in short, requires a
       case-specific inquiry that informs how a court must adjudicate certain claims
       within its subject matter jurisdiction[.] [Id. at 337-341 (quotation marks and
       citations omitted).]

                                             * * *

       It is for the circuit court, in the first instance, to determine whether and to what
       extent the adjudication of the legal and factual issues presented by the plaintiff’s
       claim would require the resolution of ecclesiastical questions (and thus deference
       to any answers the church has provided to those questions). [Id. at 343.]

        In Chabad-Lubavitch of Mich v Schuchman, 305 Mich. App. 337, 350-353; 853 NW2d
390 (2014), rev in part on other grounds 497 Mich. 1021 (2015), this Court explained when
circuit courts should apply the “neutral principles of law” approach and when they should apply
the ecclesiastical abstention doctrine:

       [T]he approach to a civil court’s resolution of a dispute over church property turns
       on which of three “general headings” apply. Bennison [v Sharp], 121 Mich App
       [705,] 713-714, 329 NW2d 466 [(1982)]. The first class is “where property is
       purchased for the use of a religious congregation, ‘so long as any existing
       religious congregation can be ascertained to be that congregation or its regular
       and legitimate successor, it is entitled to the use of the property’.” Id. at 714,
       quoting Watson, 80 US [(13 Wall) 679, 726; 20 L. Ed. 2d 666 (1871)]. The second
       class is that in which property is held by a congregation that, “ ‘by nature of its
       organization, is strictly independent of other ecclesiastical associations’ ” and “
       ‘owes no fealty or obligation to any higher authority.’ ” Bennison, 121 Mich. App.
       at 714, quoting Watson, 80 U.S. at 722. If the second class applies, the dispute is
       governed “ ‘by the ordinary principles which govern voluntary associations[.]’ ”
       Bennison, 121 Mich. App. at 714, quoting Watson, 80 U.S. at 726. The third class

                                               -4-
involves a situation in which the property is held by “a religious congregation or
ecclesiastical body which ‘is but a subordinate member of some general church
organization in which there are superior ecclesiastical tribunals with a general and
ultimate power of control more or less complete in some supreme judicatory over
the whole membership of that general organization.’ ” Bennison, 121 Mich. App. at
714, quoting Watson, 80 U.S. at 722-723. This third class describes hierarchical
denominations. See Lamont Community Church v Lamont Christian Reformed
Church, 285 Mich. App. 602, 617-620; 777 NW2d 15 (2009). “The determination
of whether a denomination is hierarchical is a factual question.” Id. at 615.

        If a religious denomination is hierarchical, the ecclesiastical abstention
doctrine applies. Id. at 616. Under this doctrine, “civil courts may not
redetermine the correctness of an interpretation of canonical text or some decision
relating to government of the religious polity.” Smith v Calvary Christian
Church, 462 Mich. 679, 684; 614 NW2d 590 (2000) (quotation marks and citation
omitted). Instead, courts must “defer to the resolution of those issues ‘by the
highest court of a hierarchical church organization.’ ” Lamont Community
Church, 285 Mich. App. at 616, quoting Bennison, 121 Mich. App. at 713. Thus,
when a denomination is hierarchical, trial courts must enter a judgment that is
consistent with any determinations already made by the denomination. Lamont
Community Church, 285 Mich. App. at 616.                 Said differently, when a
denomination is hierarchical, Michigan courts will apply the ecclesiastical
abstention doctrine and will not use neutral principles of law to resolve the
dispute. [Citations omitted.]

        A religious organization is part of a hierarchy when it “is but a subordinate
part of a general church in which there are superior ecclesiastical tribunals with a
more or less complete power of control . . . .” Bennison, 121 Mich. App. at 720.
In Lamont Community Church, 285 Mich. App. at 618, this Court explained further
that a denomination is organized in a hierarchical structure when it has a “central
governing body which has regularly acted within its powers,” in contrast to
denominations that are organized in the “congregational structure,” which have
“all governing power and property ownership remaining in the individual
churches.”

        In Lamont Community Church, the issue before this Court was whether the
trial court properly determined that the church involved was a hierarchical
denomination with respect to its property. Id. at 617. The trial court determined
that the church was hierarchical with respect to doctrinal and spiritual matters as a
matter of law, but held a fact-finding hearing to determine whether it was
hierarchical regarding property. Id. at 610-611. This Court first noted that the
trial court considered testimony that “went well beyond anything [it] should have
considered.” Id. at 617. This Court noted that “it is a violation of the First and
Fourteenth amendments for courts to substitute their own interpretation of a
denomination’s constitution for that of the highest ecclesiastical tribunals in
which the church law vests authority to make that interpretation.” Id. (quotation
marks and citations omitted). Thus, this Court explained that if a denomination’s

                                        -5-
       constitutional provisions “are not so express that the civil courts could enforce
       them without engaging in a searching and therefore impermissible inquiry into
       church polity, courts must accept the interpretation provided by the denomination
       and not delve into the various church constitutional provisions relevant to this
       conclusion.” Id. (quotation marks and citations omitted).

        In this case, the trial court failed to consider whether the ROEA constituted a hierarchical
religious organization and did not examine the nature of the relationship of Holy Ascension with
the ROEA and the Orthodox Church in America. The trial court failed to consider whether the
actual adjudication of the legal claims in this case required the resolution of ecclesiastical
questions, including the relationships between entities within the allegedly hierarchical religious
denomination. Instead, the trial court stated without explanation that it found the dispute in this
case merely secular requiring it to apply the neutral-principles-of-law approach. In so doing, the
trial court erred.

         The record reflects that the trial court substituted its interpretation of canonical texts and
ignored the decisions of the ROEA relating to government of the religious polity. The trial court
disregarded the evidence presented by the ROEA that required it to abstain and defer to the
ROEA’s resolution of the property dispute. The record reflects that the ROEA presented
evidence of the hierarchical nature of the Orthodox Church in America with which the ROEA
affiliated and was a diocese. The ROEA submitted the Statute of the Orthodox Church in
America, which established that the hierarchical denomination exercised jurisdiction over the
ROEA and its affiliated monasteries including Holy Ascension. The Statute’s Article XIII, § 2,
specified that the ROEA’s bylaws and the monastery’s bylaws fell within the denomination’s
hierarchical structure and that the relationship between the monastery and the diocese’s bishop
was hierarchical. Under Article XIII § 3, establishment and alteration of the status or operation
of the monastery had to be initiated by the bishop who served as the canonical and spiritual
leader of the monastery in consultation with the ROEA’s diocesan synod and council. Under
Article XIII, § 4, Subpart a, monastery corporations could hold property, but Subpart b expressly
provided that all “monastic property, assets, and funds, . . . are and shall be owned and held by
the monastery in trust for the use, purpose, and benefit of the Diocese of The Orthodox Church
in America [the ROEA] of which it is a part and in trust for the use, purpose, and benefit for The
Orthodox Church in America.” Under Subsection d, the diocesan bishop had authority to
dispose of monastery property in consultation with the diocesan synod and council upon the
monastery’s ceasing to exist.

         The ROEA also submitted to the trial court its Constitution and Bylaws for the trial
court’s consideration. Article V(c) specified that the ROEA was hierarchical and that its
Episcopate Congress served as the sole legislative and highest administrative authority in secular
matters. Article VI(b) provided that church properties could not be sold or alienated without the
written permission of the Episcopate Council. The ROEA’s Bylaws’ § 1 respecting “Affiliated
Institutions” specified that the ROEA could maintain and operate monasteries and that its bishop
served as the head of such institutions, which could be chartered as separate legal entities.

        The record reflects that the ROEA submitted Holy Ascension’s 2001 original articles of
incorporation, which established that the monastery submitted to the ROEA’s church discipline,
rules, and usages as authorized by the Orthodox Church in America. The ROEA also submitted

                                                 -6-
the monastery’s 2005 Certificate of Amendment to the Articles of Incorporation with Attachment
A, §§ IV and VI, that specified that the monastery “shall worship and labor together, according
to the discipline, rules, and usages of Romanian Orthodox Episcopate of America” and as an
affiliate of the ROEA, in the event of dissolution or disbandment, its real property would be
distributed to the ROEA.

       The record reflects that the monastery’s bylaws, Article II, § 2.2(d), defined the
monastery as an affiliated institution of the ROEA and in the event of dissolution or
disbandment, its real property would be distributed to the ROEA. Article III, § 3.01(a), required
monastery members to accept the teachings, traditions, and monastic rituals of the Orthodox
Church of America, and they had to worship and labor according to the discipline, rules, and
usages of the ROEA.

       The record reflects that the ROEA also submitted for the trial court’s consideration
various immigration petitions and letters drafted by Duvlea while he served as the bishop of the
monastery. Those documents established that Duvlea informed immigration authorities that
Holy Ascension was under the canonical jurisdiction of the ROEA, a diocese of the Orthodox
Church in America.

        This uncontroverted evidence submitted by the ROEA leads unequivocally to the
conclusion that the ROEA was a hierarchical religious institution, a diocese of and subject to the
canonical law and jurisdiction of the Orthodox Church in America. The ROEA governed
parishes and churches within its diocese. And Holy Ascension was within the diocese and one of
its parishes was an affiliated religious institution subject to the ROEA’s discipline, rules, and
usages. The governing documents reflect that the monastery’s members were required to accept
the teachings, traditions, and monastic rituals of the Orthodox Church of America. No evidence
contradicted the substantial evidence that both the ROEA and Holy Ascension were religious
organizations that were part of a church denominational hierarchy and represented subordinate
parts of a general church in which there were superior ecclesiastical tribunals with control over
the matters presented in this case. The ROEA interpreted the denominational documents as
having established that the disputed property was held in trust for an ecclesiastical body that had
ruled regarding the disposition of the property. The ROEA determined that, pursuant to its
constitution and bylaws and the articles of incorporation and bylaws of Holy Ascension, the
property could not be alienated without church permission, and Duvlea and his followers
improperly transferred the disputed property without the required authorization and knowledge
of the ROEA.

        Under Schuchman, the trial court should have considered the evidence submitted by the
ROEA and determined that this case involved hierarchical religious organizations and that the
actual adjudication of the legal claims required the resolution of ecclesiastical questions
respecting the interrelationships of the entities within the hierarchical denomination and its
interpretation of the ownership and ability to transfer or convey properties by such entities.
Based on the evidence the ROEA submitted, the trial court should have declined to apply the
“neutral principles of law” approach and applied the ecclesiastical abstention doctrine. The trial
court’s incorrect application of the law led it to focus on the deeds and the actions taken by Holy
Ascension’s board during the time Duvlea was under investigation for impropriety that
ultimately led to disciplinary action by the Orthodox Church in America and the ROEA which

                                                -7-
removed him from office and stripped him of authority to do any acts affecting the denomination
or its property. The schismatic faction led by Duvlea created Holy Trinity, conveyed Holy
Ascension’s property to the schismatic faction’s new entity, and then dissolved Holy Ascension
without the knowledge of the ROEA or its authorization. The schismatic faction seceded from
the denomination taking with them property that, pursuant to the hierarchical denomination’s
governing documents, belonged to the denomination.

        The record reflects that, when the ROEA discovered what Duvlea and his followers were
doing, the ROEA took action to preserve and protect what it understood as the church’s property
pursuant to the documents that governed the hierarchical church and its property. The ROEA
recorded the memorandum in the Washtenaw County Register of Deeds on November 8, 2016,
reciting the provisions of the ROEA’s constitution and bylaws, which (1) stated that church
properties could not be sold, alienated, or mortgaged without permission of the Episcopate
Council, (2) specified the ROEA’s authority over churches’ and parishes’ properties and assets,
and (3) stated that in the event of heresy, schism, or defection from the ROEA, title to the
property remained the property of the parish within the ROEA. The document identified the
property located at 15143 Sheridan Road, Clinton, Michigan, and specified its tax parcel
identification number, one of the tax parcel identification numbers specified in the warranty deed
by which Leica conveyed the property to Holy Ascension. The trial court erred by ruling that the
recorded memorandum constituted a cloud upon Holy Trinity and Leica’s properties.

        We hold that the trial court should have applied the ecclesiastical abstention doctrine and
deferred to the resolution of the property issues by the ROEA respecting the disputed property
and entered a judgment consistent with the ROEA’s determinations already made. The trial
court erred by applying the “neutral principles of law” approach, which was inapplicable in this
case.

        The ROEA also argues that Leica’s intent for donating the disputed property lacked
relevancy to the determination of the issues in this case and to the extent that the trial court based
its decision on that irrelevant information it erred. We agree.

       Conveyances of land are subject to the applicable statute of frauds, MCL 566.106, which
provides:

               No estate or interest in lands, other than leases for a term not exceeding 1
       year, nor any trust or power over or concerning lands, or in any manner relating
       thereto, shall hereafter be created, granted, assigned, surrendered or declared,
       unless by act or operation of law, or by a deed or conveyance in writing,
       subscribed by the party creating, granting, assigning, surrendering or declaring the
       same, or by some person thereunto by him lawfully authorized by writing.

        Real property in Michigan is conveyed by deed. “A deed is a contract, . . . and the proper
interpretation of the language in a deed is therefore reviewed de novo on appeal . . . .” In re
Rudell Estate, 286 Mich. App. 391, 402-403; 780 NW2d 884 (2009) (citations omitted).
“Contract language should be given its ordinary and plain meaning.” Mich Nat’l Bank v
Laskowski, 228 Mich. App. 710, 714; 580 NW2d 8 (1998). Deeds conveying land may contain
covenants and conditions. “A covenant is an assurance that something will be done, while a

                                                 -8-
condition provides that the legal relationship of the grantor and the grantee will be affected when
an event that may or may not happen takes place.” Ditmore v Michalik, 244 Mich. App. 569, 582;
625 NW2d 462 (2001) quoting 2 Cameron, Michigan Real Property Law (2d ed), § 22.2, pp
1005-1006.

        In this case, the trial court’s opinion suggests that its decision may have been based in
part upon Leica’s affidavit testimony regarding his donative intent that Duvlea would run the
monastery and manage the property for the rest of his life. The Warranty Deed by which Leica
conveyed the disputed property to Holy Ascension did not require the grantee to do anything or
refrain from doing anything. The warranty deed contained no covenants or conditions, defined
no restricted uses, nor did it prohibit alienation or otherwise specify a particular purpose or
limitation for the two parcels of property. The warranty deed contained no reversionary
provision and made no mention of how the monastery was to use the property or how it was to
be governed. Further, the warranty deed made no mention of Duvlea and did not provide that he
had any legal or beneficial interest or rights in the property. The record also contains no writing
or contract by which Leica separately specified covenants or conditions respecting the property
that he donated and conveyed by warranty deed to Holy Ascension. By conveying the property
by warranty deed without any restrictions, conditions, or covenants, he conveyed all rights, title
and interest in the property. Accordingly, Leica’s intent lacked relevance to the determination of
any issue in this dispute, and the trial court should not have considered it. Therefore, to the
extent that the trial court considered Leica’s donative intent and based its ruling on such, the trial
court erred.

        Reversed and remanded for entry of judgment consistent with the ROEA’s
determinations respecting the disputed property and for entry of such orders as are necessary to
fully effectuate this decision. We do not retain jurisdiction. The ROEA may tax costs.



                                                              /s/ David H. Sawyer
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Kirsten Frank Kelly




                                                 -9-